FEDERAL INSURANCE COMPANY Endorsement No.: 8 Bond Number: 81951600 NAME OF ASSURED: OPTIQUE CAPITAL MANAGEMENT INC EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on March 1, 2008 to 12:01 a.m. on November 30, 2009 This Endorsement applies to loss discovered after 12:01 a.m. on March 31, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 30, 2009 ICAP Bond Form 17-02-5032 (Ed. 11-02) FEDERAL INSURANCE COMPANY Endorsement No.: 9 Bond Number: 81951600 NAME OF ASSURED: OPTIQUE CAPITAL MANAGEMENT INC DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 2 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on March 31, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 30, 2009 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No. 10 Bond Number: 81951600 NAME OF ASSURED: OPTIQUE CAPITAL MANAGEMENT INC REVISE ITEM 2. ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 2. in its entirety on the DECLARATIONS and substituting the following: ITEM 2. LIMITS OF LIABILITY-DEDUCTIBLE AMOUNTS: If "Not Covered" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1 sustained by any Investment Company. SINGLE LOSS DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ 300,000 $ 0 2. On Premises $ 300,000 $ 5,000 3. In Transit $ 300,000 $ 5,000 4. Forgery or Alteration $ 300,000 $ 5,000 5. Extended Forgery $ 300,000 $ 5,000 6. Counterfeit Money $ 300,000 $ 5,000 7. Threats to Person $ 300,000 $ 5,000 8. Computer System $ 300,000 $ 5,000 9. Voice Initiated Funds Transfer Instruction $ 300,000 $ 5,000 10. Uncollectible Items of Deposit $ 300,000 $ 5,000 11. Audit Expense $ 50,000 $ 5,000 12. Telefacsimile Insuring Clause $ 300,000 $ 5,000 This Endorsement applies to loss discovered after 12:01 a.m. on March 31, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: September 30, 2009 ICAP Bond Form 17-02-1582 (Ed. 5-98) Page 1 FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number:81951600 NAME OF ASSURED: OPTIQUE CAPITAL MANAGEMENT INC EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on March 1, 2008 to 12:01 a.m. on December 31, 2009 This Endorsement applies to loss discovered after 12:01 a.m. on November 30, ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: November 25, 2009 By Authorized Representative ICAP Bond Form 17-02-5032 (Ed. 11-02)
